Citation Nr: 0712863	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
(dominant) shoulder bursitis with degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder bursitis with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to October 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco RO that granted an increased (20 
percent) rating for the right shoulder disability and denied 
an increased rating for left shoulder disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if any action on his part is required.


REMAND

In March 2006, the Board received additional pertinent 
evidence in the form of a February 2006 private medical 
evaluation of the veteran's shoulders.  This evidence was 
submitted without a waiver of initial consideration by the 
AOJ.  Under these circumstances, the Board has no recourse 
but to remand the case for AOJ initial consideration of the 
additional evidence.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

Furthermore, the February 2006 private evaluation report 
suggests that the veteran's shoulder disabilities have 
increased in severity since he was last examined by VA in May 
2005; hence, a contemporaneous examination is indicated.  And 
since the February 2006 report also notes that diagnostic 
studies and follow-up were planned, there is a suggestion 
that there are pertinent records outstanding.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment and 
evaluation he received for his shoulder 
disabilities since May 2005, and secure 
copies of records of such 
evaluations/treatment from the identified 
providers.

2.  The RO should then arrange for a VA 
orthopedic examination to evaluate the 
veteran's service connected bilateral 
shoulder disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies 
should be completed.  The examiner should 
report all findings in detail, and should 
comment regarding the functional 
impairment associated with the findings.  

3.  The RO should then review the entire 
record and readjudicate the claims. If 
either remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


